COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ZACHARIAH C. MANNING,                         §               No. 08-20-00210-CV

                       Appellant,               §                  Appeal from the

  v.                                            §                 116th District Court

  DALLAS INDEPENDENT SCHOOL                     §              of Dallas County, Texas
  DISTRICT,
                                                §                (TC# DC-20-04920)
                        Appellee.
                                                §

                                             §
                                           ORDER

       The Court has received Appellee’s Notice that Appellant is a Vexatious Litigant Subject to

a Prefiling Order. In that notice, Appellee correctly notes that as of July 21, 2010, Appellant

Zachariah Manning appears on the Office of Court Administration's List of Vexatious Litigants

Subject to Prefiling Orders for having been declared a vexatious litigant in the case Zachariah C.

Manning v. Dallas Independent School District, TC No. DC-20-04920 from the 116th District

Court of Dallas County, which is the case from which the appeal originates. See Office of Court

Administration List of Vexatious Litigants Subject to Prefiling Orders under Section 11.101,

available at https://www.txcourts.gov/media/1449926/vexatious-litigants-102120.xlsx (last

accessed October 27, 2020).

       Appellee asserts that after Appellant was declared a vexatious litigant, Appellant on

                                                1
October 7, 2020, filed a pro se notice of appeal of the trial court’s September 29, 2020, order

granting Appellee’s plea to the jurisdiction without first seeking permission from the appropriate

local administrative judge under TEX.CIV.PRAC. & REM.CODE ANN. § 11.1035. Appellee further

asserts that this Court must automatically stay proceedings under TEX.CIV.PRAC. & REM.CODE

ANN. § 11.1035(b) no later than today.

         Accordingly, we ORDER that proceedings in this appeal are STAYED pending our

resolution of the issue of whether Appellant’s filing was made in violation of the vexatious litigant

order.

         We further ORDER Appellant to, WITHIN TEN DAYS, file a response explaining why

his filing of a notice of appeal in this case was not a violation of the trial court’s vexatious litigant

order. FAILURE TO FILE A RESPONSE ADEQUATELY EXPLAINING THIS

DISCREPANCY MAY RESULT IN THIS COURT TAKING FURTHER ACTION,

INCLUDING DISMISSAL OF THIS APPEAL, IF APPROPRIATE.

         IT IS SO ORDERED this 27th day of October, 2020.

                                                        PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                   2